 KOHLER CO.321Kohler Co.andLocal833, UAW-CIO,International Union, UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica.Case No. 13-CA-1780. February 6,1957DECISION AND ORDEROn September 12, 1956, after approximately 15 months of hearingsbut before the proceeding was formally closed, the Respondent fileda motion with the Trial Examiner seeking dismissal of the complaint'upon the ground that the Charging Union, herein called the Union,was not in compliance with Section 9 (h) of the Act because its inter-national's trustees were "officers" of that organization, and admittedlyhad not filed the non-Communist affidavits required of "officers" bySection 9 (h).The Trial Examiner rejected the General Counsel'scontention that the status of the trustees as "officers" does not involvean interpretation of the statutory language and is therefore not litiga-ble under the holding of the Board in theDesaulnierscase.'He held,on the basis of the Union international's constitution which was inevidence, that trustees are "officers" and as they had not filed non-Communist affidavits, the Union was not in compliance with Section9 (h).He therefore granted the Respondent's motion to dismiss thecomplaint.Thereafter, the General Counsel and the Union filedrequests for review and reversal of the Trial Examiner's order, andthe Respondent filed a brief in support of the order.The Board has considered the Trial Examiner's Opinion and Order,a copy of which is attached hereto, the requests for review and thebriefs of the parties, and is of the opinion that the Trial Examinererred in granting the motion to dismiss the complaint.2The Supreme Court decided in theCoca-Colacase,' as it had in theearlierHighland Parkcase,' that legal questions involving the mean-ing of terms used in Section 9 (h) are directly litigable on the meritsin Board proceedings.As we read the decision in theCoca-Colacase,the Supreme Court did not disturb the Board's rule that factual issuesarising under Section 9 (h), including who is an officer under theconstitutional test, are not directly litigable in representation or un-fair labor practice proceedings but are to be determined adminis-tratively only in collateral proceedings.5TheCoca-Colacase revolved about the meaning of the term "offi-cers" as used in Section 9 (h).1 The Board had defined the statutory1115 NI.IIB 1025°The Respondent's request for oral argument is hereby denied as the record and thebeets adequately present the is^uesm d the positions of the parties4NL B B v. Coca-Cola Bottling Coof Louisville, 350 U S 2644 A,L if B v Highland Pai E }foiutfactvi ieq Co,341 U S 322° Uesaulnieis and company,115 NLRII 1025° Section 9 (Ii) piovides "No investigation shall be made by the Board of any questionaftecting commerce concerning the representation of employee, iaisod by a Liboi organiza-117 NLRB No. 42.423784-57-vol 11722 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDterm "officer"as meaning"any person occupying a position identifiedas an office in the constitution of the labor organization."'The Su-preme Court expressly approved this definition as a "reasonable ifindeed not a compelling construction of the statute."The issue inthe instant case therefore does not involve the meaning of the statutorylanguage, but rather, whether under the Board's constitutional testcertain trustees of the Union's international occupy "a position iden-tified as anoffice."This is a factual issue and is not directly litigable,as the Board has already held inDesaulniersand subsequentcases.'Accordingly, we believe that the Trial Examiner erred in holding thatthe status of the Union international's trustees was directly litigablein this proceeding.9Moreover, even assumingarguendo,that the issue is litigable, or ifthe question were properly before us in a collateral proceeding,we would still disagree with the Trial Examiner's finding that thetrustees are "officers" under the Board's constitutional test.For ap-proximately 10 years, ever since the passage of the Taft-Hartley Act,the Board has decided administratively that the UAW-AFL-CIO wasin compliance with Section 9 (h) without requiring the filing of non-Communist affidavits by the international's trustees, thus deciding thatthe latterwere not "officers."This determinationof compliance hasbeen made in literallyscores ofcases involving the UAW-AFL-CIOand its locals.There has been no recent change in the international'sconstitution which nowrequiresa differentdetermination.There is no question of any intent to evade or circumvent Section9 (h).The position of international trustee was first created in theinternational's 1947 constitution, after the Taft-Hartley Act becameeffective.There seems little doubt but that the UAWW1--AFL-CIOcould and would have filed necessary affidavits by its trustees if theBoard had considered such filing necessary.'°tionand no complaint shall be issued pursuant to a charge made by a labor organiza-tionunless there is on file with the Board an affidavit executed contemporaneously orwithin the preceding 12-month period by each officer of such labor organization and theofficers of any national or international labor oigamzation of which it is an affiliate orconstituent unit that lie is not a member of the Communist Party or affiliated with suchparty.."aSection 102 13(b) (3) of the Board's Rules and Regulations.sEkcoProducts Company,117 NLRB 137,Mohawk Business Machines Corporation,116 NLRB 248,Crensha-w's, Inc,115 NLRB 1374 The Board respectfully disagreeswith the court decisions inGoodman Manufacturing Company v N. L. R B.,234 F 2d 775(C A. 7), and inN. L R. B. v PuertoRico FoodProducts Corp,232 F 2d 515 (C A 1).9While Member Rodger s is still of the opinion that the parties have the right to litigatethe fact of compliance (see his dissent inDesauTnmeis and Company,footnote 3,supra,alsoN L R B v PuertoRicoFood Products Coip, supra)he considers himself bound bythe decisions of the Boaid to the coutr.iry, and concurs in the iesults reached Herein19Wenote, in this connection,that the union has attached to its request for review ofthe Trial Examiner's Order, affidavits from the three trustees who were incumbents on thedate of issuance of the coniplamt, to the effect that they are not then, and had never been,CommunistsFurthermoie, the present trustees also have filed Section 9 (h) affidavitsnot in acquiescence with the Trial Examinei'a holding, but in nidei to pmo,ect the union'sposition ui tutu it proceedings. KOHLER CO.323Under the constitutional test, the unionitselfby designation in itsconstitution determines who are its "officers."It is not for the Boardto determine who should be the union's officers on the basis of theprecise duties they may perform. Such a functional test has beenrejected by the Board with the approval of the Supreme Court in theCoca-Colacase.In deciding that the Union was not in compliancebecause ofthe failure of the international's trusteesto file non-Communist affidavits, the TrialExaminerfailed to give proper weightto the Board's previous determination in this and othercases extend-ing back over approximately 10 years that the trustees were not "of-ficers."A renewedexaminationof the UAW-AFL-CIO constitu-tion emphasizes the correctness of this determination.The UAW's 1946 constitution on file with the Board provides insection 1 of article 10 whose title is "Officers and Election" :The elective officers of the International Union shall be one In-ternationalPresident, one International Secretary-Treasurer,two (2) International Vice Presidents, whose duties shall be toassist the International President, and such International Execu-tive Board Members as the Convention may determine.In the 1947 revision of its -constitution, the UAW created a "Boardof International Trustees" (article 50) charged "with the duty ofsafeguarding all funds and property of the International Union bycausingthe books and accounts of the International Secretary-Treasurer to be audited quarterly." 11Section 1 of article 10, de-fining who are "officers" remained unchanged.The constitution wasagain amended in 1949.Whereas section 3, article 10, had previouslyprovided that "The term of office of all elective officers shall be forthe period up to the next Convention and the term of office shall beginimmediately upon installation," the 1949 revision added the followingsentence, "The term of office of the Trustees shall be as provided inArticle 50."Section 4, article 10 was also amended at that time andnow reads as follows (emphasis indicates language added in 1949) :Nominations and electionof allelective officersand Trusteeshalltake place in the regular order of business of the Convention andelection shall be determined by a majority vote of the delegatesvoting.Candidates shall be elected to various offices by oneroll-call vote.11Article50 is self-contained.It contains six sectionsdevoted tothe numberand dutiesof the trustees,tenure, manner of nomination and election,replacement of a trustee in eventof death,resignation or disqualificationThe officerslisted insection 1 of article 10 aiethe full-time executives of theinternational.Tiustees,on the other hand, have only alimited function, namely to "cause the books and accounts of the International Secretary-Tiea,urer to b audited quarterly " (Al title 50 sect ion 1 ) They ma} serve not to exceeda nmav]omu n of tiI'it-- (301 da'-e 'n me q'iai ter in perfo mance of their constitutional duty,and ale paid on the basis of maximum international representative's salarv and expenses 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 1949 constitutional provisions pertaining to trustees and officersremained unchanged in the constitution in effect at relevant times inthis proceeding.Under that constitution, as under all the constitutionsin force since 1946, elective officers are specifically listed as the presi-dent, the secretary-treasurer, two vice-presidents and such executiveboard members as the convention may determine (article 10, section1)."Under the maxim,inclusio unius est exclusio alterius,itwouldseem that trustees, not being listed, are not "officers."We recognize that there are certain expressions used elsewhere inarticle 10 which may be said to give some color to the claim that trusteesare in fact "officers."Thus section 3, after providing that the "termof office of all elective officers" shall be for the period up to the nextconvention, continues with the separate sentence that the "term ofoffice of the Trustees shall be as provided for in Article 50." Section4 also provides that "Candidates shall be elected to various offices byone roll-call vote."On the other hand, other provisions emphasize adistinction between "officers" and "trustees."Thus section 4 referredto immediately above, also says "Nomination and election of allelec-tive officers and Trusteeshall take place in the regular order of busi-ness of the Convention . .." [emphasis supplied].Article 50 which.describes the duties, tenure, etc., of trustees nowhere uses the term"officer" to describe the position of trustee. "Term" rather than"term of office" is used to describe the period of service of a trustee(article 50, section 4).A trustee "shall become eligible as a candidatefor office in [not another office in] or as an employee of, the Interna-tional Union only subsequent to an International Convention whichfollows his resignation from the Board of Trustees." (Article 50,section 6.)In short, there are secondary sources which, standing alone,reveal an ambiguity as to whether trustees are "officers." It is clearto us, however, that the plain constitutional provision describing whoare officers and the union's practical application of that term concur redin by the Board for a period of almost 10 years, outweigh any suchequivocal phraseology, and should be decisive.We note that the TrialExaminer has relied heavily for his contrary finding on the decisionof the Court of Appeals for the Seventh Circuit in the secondGoodmandecision.We have recently pointed out in our decisionin Ekco Prod-uctsCompany,117NLRB 137, which issued after the Trial Ex-aminer's Opinion and Order, our view that theGoodmandecisioncontinues to rely on criteria for determining who is an officer whichthe Supreme Court has said are not relevant.We find, therefore, contrary to the Trial Examiner, that the trusteesare not "officers" of the Union's international within the meaning ofthe Board's constitutional test.Accordingly, we shall reverse theTrial Examiner's order dismissing the complaint, deny the Respond-12All executive board members have filed non-Communiet affidavits KOHLER CO.325ent's motion to dismiss the complaint, and remand the case to the TrialExaminer for the preparation of an Intermediate Report.[The Board overruled the Trial Examiner's order of October 15,1956; denied the Respondent's motion to dismiss the complaint; andremanded the case to the Trial Examiner for the preparation of anIntermediate Report.]OPINION AND ORDER GRANTING MOTION, TO DISMISSThe hearing in this case was concluded on May 4, 1956, except for possible testi-mony by one witness.On September 12, Respondent filed its motion to dismiss thecomplaint, based on the Union's alleged failure to comply with Section 9 (h) of theAct,' and also filed a memorandum of law supporting its motion.Briefly summarized,Respondent'smotion asserts that the members of the Inter-national Boardof Trustees of UAW-CIO (herein called Trustees) are "officers"of that labor organization as defined by the regulations of the Board, Section 102.13(b) (3), and within the meaning of Section 9 (h) of the Act, and that said Trusteeshad not filed the required affidavits on October 26, 1954, when the complaint issued.Supporting the latter assertion Respondent attached a copy of a letter from theBoard's compliance officer dated August 17, 1956.Respondent relies on N.L. R. B.v.Coca-Cola Bottling Company of Louisville,350 U. S. 264, andN. L. R. B. v.Highland Park Manufacturing Company,341 U. S. 322, to support its action inpresenting the question in this proceeding,and it relies mainly onMetcalf v. Mitchell,269 U. S. 514, andGoodman Manufacturing Company v. N. L.R. B., 234 F. 2d775 (C. A. 7),to support its position on the merits of the question.Though on March 21, 1956, during the hearing, the General Counsel's representa-tives announced that they had no objection to the litigation of the compliance ques-tions within the confines of theCoca-Colacase (Record, p. 16, 365), they opposeRespondent'spresentmotion on the limited ground that the issue may not belitigated because the status of Trustees as "officers" does not involve an interpretationof the statutory language, citingDesaulniers and Company,115 NLRB 1025, andMohawk Business Machines Corporation,116 NLRB 248. Their opposition statesno position on the merits of the question;it does not dispute Respondent's assertionthat the Trustees have not filed affidavits.The Union's opposition takes issue both on the litigability question and on themerits, though it also does not dispute that the Trustees have not filed affidavits.The Union raises two other matters which will be disposed of preliminarily beforeturning to the two mainissues.Its plea of lathes is rejected as devoid of merit,since under Section 9(h) a questionof theBoard's jurisdiction to issue the complaintis involved.Also rejected is the alternative request, with which the Union con-cluded its opposition, that the Trial Examiner hold a hearing to take evidence on thequestion whether the Trustees are officers and which is supported only with thebare statement that it offers to produce proof whichmaysupplement documentaryevidence in the record. Such a vaguesuggestionof undisclosed evidence of proble-matical materiality is wholly inadequate to support the request; it indicates at bestan expression of hope, not the possession of, or the ability to produce,specific ma-terial evidence.' Sec 9 (h) No investigation shall be made by the Board of any question affecting com-merce concerning the representation of employees, raised by a labor organization undersubsection (c) of this section, and no complaint shall be issued pursuant to a charge madeby a labor organization under subsection (b) of section 10, unless there is on file with theBoard an affidavit executed contemporaneously or within the preceding twelve-month periodby each oilicer of such labor organization and the officers of any national or internationallabor organization of which it is an affiliate or constituent unit that he is not a memberof the Communist Party or affiliated with such party, and that he does not believe in, andis not a member of or supports any organization that believes in or teaches, the overthrowof the United States Government by force or by any illegal or unconstitutionalmethods. .z Respondent had raised earlier compliance questions winch were based on different mat-tei s than those now presented. 326DECISIONS OF NATIONALLABOR RELATIONS BOARDLitigability of the QuestionThe Supreme Court has twice rejected the Board's contention that compliancequestions may not be litigated in complaint or representation cases.Thus it statedin theCoca-Colacase,supra,at p. 268:Much may be said for the claim that an employer should not be permitted to.disrupt or delay compaint or representation cases by raising questions respectingSection 9 (h).But afterHighland Parkthe argument comes too late.The Court upheld, however, an application of the Board's "constitutional" test fordetermining who is a union "officer," i. e., "any person occupying a position identifiedas an office in the constitution of the labor organization." (Rules and Regulations,Sec. 102.13 (b) (3).)The present motion, which invokes that test and which relies upon the Board'sdefinition, opens an inquiry which seems squarely within the confines of theCoca-Colacase, even under the most narrow interpretation of that decision.Actually, "litiga-tion" in the usual sense is not here involved, since the motion is based on matter whichis already of record herein or which can be noted administratively from the Board'sofficial records.Thus, the UAW-CIO constitution came into evidence, without objec-tion, early in the hearing (June 23, 1955); and the fact that the Trustees had notfiled the required affidavits as of October 26, 1954, is hereby administratively notedfrom the official records of the Board.3The latter finding leaves for determinationonly a legal issue, whether the Trustees are "officers" within the meaning of Section9 (h) and of the Board's definition of the term, i. e., it involves an interpretation ofthe statutory language under the Board's constitutional test for determining who is anofficer of a labor organization.The Desaulnierscase does not, therefore, prevent a determination of the question,since its holding was limited expressly to compliance matters which do not involveinterpretation of the statutory language.Moreover, the Board pointed out that therewas absent any allegation that the union representative there involved was an officerunder the Board's constitutional test.TheMohawkcase is no more in point sincethe Board simply applied theDesaulniersrule to a situation in which the Respondenthad sought in part to reopen the record to take evidence on the compliance status ofthe charging union.4Certainly those decisions cannot be construed so as topreempt litigation within the area permitted by the Supreme Court.3 Board decisions have reflected approval of the practice by Trial Examiners of making,sometimes on their own motion, "administrative" determinations by noting from the Board'sofficial records facts both as to compliance and noncompliance by charging unionsInNational Container Corporation,96 NLRB 1387, for example, the Board upheld the TrialExaminer's action in recommending dismissal of a complaint after he had determined ad-ministratively that the Union was not in compliance. The significance of the Board's rulingcan best be gathered from the basis and rationale of the Trial Examiner's action as statedin his Intermediate Report :The Board has consistently held that, while the question as to whether a labor organi-zation required by the Act to comply has in fact done so, is not a litigable issue,the Board will make that deter urination administratively,in order to satisfy itselfthat the requirements of the statute have been met..In accordance with thisobligation, and while no issue is raised by the parties in thisspecificrespect(thoughthe question of compliance is raised on other grounds, adverted to hereinafter),I haveconsulted the Board's compliance records for assurance that the requirements of thesection have been satisfied.Those records disclose that Local 1, the Petitioner andCharging Union herein, was not in compliance on the date the complaint was issued[Emphasis supplied.]4 It is also noted that in disposing of RespondentMohawk'salternative motion todismisson the basis of theGoodmanease, the only reference was to thefirstdecision in that case(227 F 2d 465), which was withdrawn by the Court in its second opinion, 234 F. 2d 775,779 (C. A 7)It is further noted that the full impact of the secondGoodmandecision and ofN L. R. B.V.Pue) toRicoFood Products Corp,232 F. 2d 515 (C. A 1) on the Board's views have notyet been fully disclosed.'lie Board did not seek certiorari in either case, and it filed abrief which opposed the union's petition for certiorari inGoodman,though on technical'grounds.At one time the Board seemed prepared to concede that the Supreme Court haddecided the issue of litigability against itThus it stated in part in its printed petitionfor certiorari prepared for filing to the firstGoodmandecision, prior to its withdrawalThe court [of appeals] also held, contraiy to the Board, that the officer status of theTrustee and District Secretaries was litigable in the hearing on the merits.Thisissue KOHLER CO.327There is still another factor considered by the Supreme Court which brings thepresent question further within the scope of permissible litigation approved inCoca-Cola,and that is that the inquiry here opened can neither disrupt nor delay the de-termination of this complaint case, since the time for filing briefs on the merits hasbeen extended to November 19, 1956, and since the inquiry relates only to matterpresently of record.The Court's concern with whether the injection of complianceissues may have serious or negligible effects is here easily allayed: The present inquiryoffersno"impediment to the effectiveness of the administrative process in determiningthe merits" of this proceeding.Coca-Colacase, at p. 268.I therefore conclude that to the extent that a determination of the present questioninvolves litigation, it is litigation within the confines of theCoca-Colacase andwithin the Board's constitutional test as there approved.The Merits of the QuestionAs stated above, the motion presents the question whether the trustees ofUAW-CIO are "officers" of the Union within the Board's definition of the termas "any person occupying a position identified as an office by the constitution of thelabor organization."Since reference to the textof the UAW-CIO constitution isnecessary,the applicable sections of articles 10 and 50 are attached hereto as anappendix.Article10 covers the subject ofofficers and elections,and section 4 provides forthe nomination and election ofall elective officers and trusteesat the same time,place, and manner.Though section 1 does not include trustees in its listing of theelectiveofficers,other sections contain explicit recognition that the trustees in factoccupy anoffice.Thus,section 3 after fixing the "term of office" of the electiveofficers, provides that, "The term of office of the Trustees shall be as provided inArticle 50."Section 4, in turn, afterfixingthe time and manner of the nominationand election both of elective officers and trustees,provides that candidates shall beelected to the variousofficesbyone roll-call vote.Section 3 of article 50 fixes theterms of the trustees and contains provisions corresponding to those in section 4,article 10, as to the nomination and election of the trustees.The failure of the constitution to list the trustees among, or to expressly refer tothem as, "officers"isnot,of course,conclusive,for as the Board defined the term'itbecomes one which is inseparable from theofficewhich is occupied.SeeMetcalfv.Mitchell,269U S. 514, 520;Coca-Cola, supra,at p. 269. Indeed,the regulationdoes not even require that the position occupied be specifically designated or namedas an office,but only that it beidentifiedas such, which carries a broader meaning.Goodman Manufacturing Company, supra,at p. 778.Here the constitution contains not only explicit recognition that the position occu-pied by the trustees is an"office," but it attaches to the position attributes and inci-dents which parallel those attached to positions which are admittedly officesThusthe constitution created all the positions,provided for the manner of nomination andelection of candidates,and fixed the terms of office,the duties,and the compensa-tion.Under the constitution the positions themselves are permanent in characterin the sense that each exists as an entity distinct from the existence of the occupant.These, indeed,are but the incidents which are commonly understood to establish ordefine an office.Metcalf v. Mitchell, supra,at p. 520.The Union'sopposition is based in part on contentions that the trustees have nofunctionsrelating to collective bargaining,topolicymaking decisions,or to theusual labor union functions,and that theirfunctions are comparable to those per-formed by accountants.The "functional"test is one which the court of appealshad applied inCoca-Colaand which the Supreme Court had rejected, viewing it asone under which the"officers" would include "those members of a union who areeffective instruments of its policies."Coca-Cola, supra,at pp. 268-9.TheGoodmancase involved litigation of the Board's constitutional test in a situa-tion strikingly similar to the present one,both in the positions involved and theconstitutional provisions relating to them.In reversing the Board'sholding thattrustees of UE were not "officers"of that Union within the meaning of the Board'sdefinition of the term,the court relied mainly on the constitutional provisionsthemselves,which were less explicit in identifying the position of trustees as anoffice than are the provisions of theUAW-CIOconstitution.wag decided adverselis to the Board bis this Court in the Coca-Cola case, No. 79, thisTernsNo question is raised here with respect to ruling of the court below on thispoint.[Emphasis supplied ] 328DECISIONSOF NATIONALLABOR RELATIONS BOARDFirst, the court was of the opinion that the mere provision for the nominationand election of the trustees in the same manner as the general officers alone carrieda strong connotation that the trustees were to be elected to an office.Secondly, thecourt felt that the powers and duties conferred on the trustees supported the conclu-sion that they held a position identified as an office, and that they were not, to usethe Supreme Court's illustration in theCoca-Colacase, "boys in the back room orother agencies of invisible government."Their main function, that of safeguardingall properties of the union, was identical with that of the trustees here, though theUE trustees were also to act as administrators of the procedure for the recall ofofficers.5In the third place, the court pointed to certain convention proceedingsconcerning the election of the trustees as supporting its conclusion that the trusteeswere recognized as officers.In the present case, more explicit recognition of such astatus appears in the constitution itself.Hence theGoodmancase plainly constitutesa fortioriauthority as applied to thefacts in this case; to the extent that distinctions exist, the most significant ones morestrongly support the results there reached. In any event, the identification of theposition as an office is so explicitly made in the constitution that the same conclu-sion is impelled here, regardless of what weight is to be given that case as aprecedent.I therefore conclude (1) that the Trustees occupy a position identified as anoffice in the Union's constitution, within the meaning of Section 102.13 (b) (3) ofthe Board's Rules and Regulations, and (2) that the Trustees are officers of theUnion within the meaning of Section 9 (h) of the ActSince I have also foundthat the Trustees had not, on October 26, 1954, filed the affidavits required by thatsection, it follows that the motion to dismiss the complaint must be granted.IT IS HEREBY ORDERED that the Respondent's motion to dismiss the complaint begranted, and said complaint is hereby dismissed.8 The Board had relied on the latter factor as supporting its conclusion that the trusteeswere not officersSeeCompliance Status of United Electrical, Radio & Machine Workersof America,dated August 6, 1953The court diew a contrary inferenceAPPENDIX iARTICLE lUOfficers and ElectionsSECTION1.The elective officers of the International Union shall be one (1) Inter-national President,one (1) International Secretary-Treasurer,two (2)InternationalVice-Presidents,whose duties shall be to assist the International President,and suchInternational Executive Board Members as the Convention may determine.SEC. 2. TheInternational Executive Board Members shall be nominated and electedin the regions now established by the International Executive Board within the geo-graphical districts as determinedby theInternational Constitution.Only the dele-gates from the Local Unions in such regions shall nominate and vote for their Interna-tional Board Member.Any member in continuous good standing for one year, andwho has worked at least ninety(90) working days in a plant or plants located withinthe region,whose Local Union is located within the region can be nominated andelected.It shall require a two-thirds vote of the International Executive Board to-change the composition of any region within a geographical district.SEC3.The termof officeof all elective officers shall be for the period up to thenext Convention and the term of office shall begin immediately upon installation.The term ofoffice of theTrusteesshall be as provided for in Article 50.SEC. 4.Nomination and election of all electiveofficersand Trustees shall take placein the regular order of business of the Convention and election shall be determined bya majority vote of the delegates voting.Candidates shall be elected to various of-fices by one(1) roll-call vote.In the election of the Vice-Presidents each delegatemay vote for two (2)candidates.If there are four(4) or more than four (4)nominees for the two(2) offices and only one(1) candidate or no candidate receivesa majority vote, the candidate receiving the lowest number of votes shall be eliminatedunless such elimination would leave less than three(3) candidates in an election inwhich both offices are to be filled or less than two(2) candidates when one (1)office is to be filled.SEC. 5. All elections of International Officers and International Executive BoardMembers shall be by roll-call vote.IAll emphasis supplied. BELOIT EASTERN CORPORATIONARTICLE 50329'Board of International TrusteesSECTION 1. A three (3) member International Board of Trustees shall be created,charged with the duty of safeguarding all funds and property of theInternationalUnion by causing the books and accounts ofthe International Secretary-Treasurer tobe audited quarterly.The Board of Trustees shall designate a certified public ac-countant to make such audits, and shall incorporate same in their report to theInternational officers, Board Members, and all affiliated Local Unions as soon ascompleted.The Board Of Trustees shall report its activities to the quarterly meetingsof the International Executive Board and to the International Convention. It shallmake recommendations to the Board and to the Convention for improving the handlingof the finances of the International Union and for safeguarding its funds and property.SEC 2. Members of the Board of Trustees shall devote the time necessary to theperformance of their duties, not to exceed a maximum of thirty (30) days in anyquarter.Members of the Board of Trustees shall be compensated on the basis ofmaximum International Representative's salary, and expenses.SEC. 3.Nominations and elections of Trustees shall take place in the regular orderof business of the International ConventionCandidates shall be nominated andelected in one election.The candidates shall be nominated for a three (3) termtrusteeship, for a (2) term trusteeship, and for a one (1) term trusteeship.Thecandidate receiving the highest number of votes for each of these three (3) positions,respectively, shall be declared electedAt each Constitutional Convention, a Trusteeshall be elected for a three (3) term period.'SEC. 4. In the event of the death, removal or resignation of a Trustee, the followingprocedure shall be utilized to fill the vacancy for the unexpired term until the nextsubsequent Convention onlyThe names of all regular delegates attending the pre-ceding International Union Convention shall be copied from the official Conventionroll callThe names of all delegates shall be written on uniform sized slips of paperand deposited in a box by the Secretary-Treasurer, in the presence of the InternationalExecutive Board, and the box shall be sealed and thoroughly shaken.The Interna-tional Secretary-Treasuier shall then open the container and the member of the In-ternational Executive Board selected for that purpose, and blindfolded, shall draw thenames of fifteen (15) delegates, one by one.After these names are drawn they shallbe read by the International Secretary-Treasurer in the presence of the InternationalExecutive Board, and each name in succession shall be set opposite a number from one(1) to fifteen (15).The vacancy shall be filled by the first individual in numericalorder on the list who accepts and who is eligible.SEC. 5. A member of the Board of Trustees shall not, while holding such position,be employed by the International Union as an International Representative or in anyother capacity whatsoever.Such member shall become eligible as a candidate foroffice in, or as an employee of, the International Union only subsequent to an Inter-national Convention which follows his resignation from the Board of Trustees.Beloit Eastern CorporationandPattern Makers League of NorthAmerica, AFL-CIO, Philadelphia Association,Petitioner.CaseNo. 4-RC-3155. February 8,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morris Mogerman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer i is engaged in commerce within the meaning ofthe Act.IThe name of the Employer appears as corrected at the hearing.117 NLRB No. 40.